DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Response to Amendment
Applicants’ submission, filed on 10/25/2021, in response to claims 1-4 rejection from the final office action (06/23/2021), by amending claims 1 and 3-4 is entered and will be addressed below.
The examiner notices Applicants remove the intended use portion (the last six lines) of the after final submission and dispersed it into various portions of instant claim 1.
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
The “a control unit” of claim 3 is considered as a process controller 61 including a CPU ([0034]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The newly added limitations “control the first valve to be opened and the second valve to be closed to perform a first etching process such that the first processing gas is supplied into the processing vessel from the first gas supply line through the first gas diffusion room and the first gas discharge holes, and a protection film is formed on a hole of the target substrate; 
control the first valve to be closed and the second valve to be opened to perform a second etching process such that the second processing gas is supplied into the processing vessel from the second gas supply line through the second gas diffusion room and the second gas discharge holes, and 
the protection film formed on the hole of the target substrate is etched; and control the opening/closing of the first valve and the second valve to alternately perform the first etching process and the second etching process multiple times“ of claim 1, the bolded faced portion of the claim are not part of the controller structure. The controller controls the timing of opening and closing of the valves. The controller does not have a detector to detect whether a protection film is formed (whatever the protection film is), or whether the process is a first etching process or a second etching process, or even it is etching process, deposition process, or a cleaning process, or a purging process. On the other hand, the gray faced portion are due to the structure of the apparatus, but not due to the controller (the controller does not have a first gas supply line, etc.)

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

	Note as these portions are intended use, not part of the apparatus, the issue that how the first and second etching processes can form a protection film is not rejected under 35 USC 112(a) and 112(b). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20070193515, hereafter ‘515), in view of Moslehi et al. (US 5976261, hereafter ‘261) and Gadgil et al. (US 5879459, from IDS, hereafter ‘459). Or unpatentable over ‘261, in view of ‘515 and ‘459.
‘515 teaches some limitations of:
Claim 1: An apparatus for generating remote plasma includes a radio frequency (RF) antenna, a plasma generating unit 120, a first shower head 130, a source/purge gas introduction unit 140, and a second shower head 150 (Fig. 1, [0025], the claimed “A plasma processing apparatus comprising”):
The RF antenna 107 is disposed over an insulating member 108 such as quartz of a chamber ([0026], Fig. 1 shows substrate 100 on the susceptor 160, the claimed “a 
Referring to FIG. 3B, second plasma guide holes 154 and source/purge gas guide holes 152 are radially and alternately disposed in the second shower head 150 ([0039], the claimed “and a gas inlet member including first gas discharge holes and second gas discharge holes which are alternately arranged to be adjacent to each other”),
a plasma guide pipe 156 may be inserted into the first plasma guide hole 132, wherein the plasma guide pipe 156 is connected from the first plasma guide hole to a second plasma guide hole 154 ([0037]), A source/purge gas guide pipe 157 may be inserted into the source/purge gas guide hole 152 ([0041], Fig. 1 shows guide pipe 156 communicate with plasma generation gas introduction pipes 102 and guide pipe 157 communicate with source/purge gas introduction pipes 104, the claimed “and respectively communicate with a first gas supply line and a second gas supply line” 
and “wherein the first gas discharge holes and the second gas discharge holes independently and respectively introduce a first processing gas and a second processing gas, which are respectively supplied from the first gas supply line and the second gas supply line and used in the plasma process, into the processing vessel”),
Fig. 3B shows the claimed “wherein both of the first gas discharge holes and the second gas discharge holes are arranged on a same line extended from a center of the 
a plurality of plasma generation gas introduction pipes 102 are communicated with the plasma generating unit 110 uniformly ([0030]), A plurality of source/purge gas introduction pipes 104 are disposed on side portions of the source/purge gas introduction unit 140 ([0038]), the DC bias generating unit 120 has the shape of a grid 122 such that plasma passes therethrough ([0034], 2nd sentence, the space above and below the DC bias generation unit/grid 120 is a continuous space, the “a first gas diffusion room“ and the space of the source/purge gas introduction unit 140, excluding the guide pipes 156, is another continuous space, the “a second gas diffusion room” in the claimed “wherein the gas inlet member further includes a first gas diffusion room and a second gas diffusion room which are vertically overlapped with each other and configured to respectively diffuse the first processing gas and the second processing gas respectively supplied from the first gas supply line and the second gas supply line”, note Applicants’ second gas diffusion room 16b has several segment as shown in Fig. 1, and how exactly these segment are arranged is not shown in Fig. 7), 
a plasma guide pipe 156 may be inserted into the first plasma guide hole 132, wherein the plasma guide pipe 156 is connected from the first plasma guide hole to a second plasma guide hole 154 ([0037]), A source/purge gas guide pipe 157 may be inserted into the source/purge gas guide hole 152 ([0041], the claimed “wherein the first gas discharge holes and the second gas discharge holes are respectively extended  communicate with the first gas supply line and the second gas supply line via the first gas diffusion room and the second gas diffusion room”),
Fig. 1 shows the space above and below the DC bias generation unit/grid 120 is vertically overlapped with all the source/purge gas guide hole 152 and the second plasma guide hole 154 (the claimed “wherein the first gas diffusion room is formed above the first and second gas discharge holes and is vertically overlapped with all of the first and second gas discharge holes when viewed from top”).

‘515 teaches plasma chemical vapor deposition (CVD) and atomic layer deposition (ALD). ‘515’s alternating gas starts from a single second plasma guide hole 154 in the center. ‘515 does not teach the other limitations of:
Claim 1: (1A) and a control unit configured to control an opening/closing of a first valve provided at the first gas supply line and a second valve provided at the second gas supply line, 
(1B) but the first gas discharge holes and the second gas discharge holes are not formed on a central portion of the gas inlet member,
(1C) wherein the control unit is further configured to: 
control the first valve to be opened and the second valve to be closed to perform a first etching process such that the first processing gas is supplied into the processing vessel from the first gas supply line through the first gas diffusion room and the first gas discharge holes, and a protection film is formed on a hole of the target substrate; 
control the first valve to be closed and the second valve to be opened to perform a second etching process such that the second processing gas is supplied into the processing vessel from the second gas supply line through the second gas diffusion room and the second gas discharge holes, and 
the protection film formed on the hole of the target substrate is etched; and control the opening/closing of the first valve and the second valve to alternately perform the first etching process and the second etching process multiple times.
Claim 3: wherein the control unit is further configured to switch the opening/closing of the first valve and the second valve at a cycle of 200 msec or more to 500 msec or less.  

‘261 is an analogous art in the field of plasma chemical-vapor deposition (CVD) reactors (col. 1, line 13), The gas showerhead separates the multiple process in a manner that avoids premixing the process gases, thereby minimizing gas-phase nucleation and particulate generation (abstract) The externally configurable showerhead shown in FIGS. 3A and 3B includes showerhead injection plate 30 with ten ring zones … in FIG. 5, each alternating channel 25 receives either gas A or gas B so that each gas is delivered through alternating channels (col. 7, lines 1-7). ‘261 teaches that Each dispersion ring 31 contains a plurality of injection holes 32 (only 1 shown as example in equidistantly spaced circumferentially around each dispersion ring 31 … The current embodiment contains ten zones, ten dispersion channels, and twenty-two dispersion rings of injection holes. Zone 1 (having an inner diameter of 0.667 inches) includes 0.727 inch diameter injection ring 31 with fourteen injection holes 32 (col. 5, lines 37-51, in other words, ‘261’s inner most plasma gas A is on a ring with gas holes 32 and alternating to the edge of the showerhead 30 ends with gas B, and a central portion of the gas inlet member does not have any injection hole 32, see also Figs. 3B and 5-6). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the center gas from a single gas hole 154 of ‘515 with an injection ring of gas holes, as taught by ‘261 (the limitation of 1B).  It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

‘459 is an analogous art in the field of atomic layer deposition (title) and Chemical Vapor Deposition (CVD) (col. 1, line 31). ‘459 teaches that Each charge tube is isolated by two valves, which, in the case of tube 62 are charge valve 54, and injection valve 61 (Fig. 8, col. 16, lines 7-9), the pulsing of precursors and gas purging is done in a sequential manner as required for an ALD sequence. The time of individual pulses is typically very short (approximately 50 to 300 milliseconds depending on the process), and pulses are typically separated by a short transition time. For this reason valves of a 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added controlling software and hardware and fast switching valve from 50 to 300 milliseconds, as taught by ‘459, to the ALD apparatus of ‘515 (the limitations of 1A, 1C, and 3), for the purpose of performing ALD sequence, as taught by ‘459 (col. 16, lines 17-19).

Note the ALD is the operation of: “control the first valve to be opened and the second valve to be closed; 
control the first valve to be closed and the second valve to be opened, and 
and control the opening/closing of the first valve and the second valve multiple times“ of the limitation 1C, the rest are intended use or not part of the controller.

Or ‘261 as primary reference:

	Claim 1: generate in-situ plasma in processing equipment 12 (in FIG. 1). Powering gas showerhead 10 (in FIG. 1) with the biasing device 22 can produce the plasma for use in conjunction with, for example, chemical-vapor deposition to remove deposits from the process chamber 18 (col. 4, lines 48-53, see also Fig. 2c), The process gases are then injected through injection rings 31 (also referred to as "dispersion rings") out into the process chamber where mixing occurs over the wafer 14 for deposition onto the wafer 14 (col. 8, lines 9-12, the claimed “a plasma processing apparatus comprising: a processing vessel configured to perform therein a plasma process to a target substrate”, see Fig. 3A for rings 31);
Gas showerhead 10 includes showerhead injection plate 30 (col. 3, lines 53-54), The externally configurable showerhead shown in FIGS. 3A and 3B includes showerhead injection plate 30 with ten ring zones … in FIG. 5, each alternating channel 25 receives either gas A or gas B so that each gas is delivered through alternating channels (col. 7, lines 1-7), each dispersion ring containing a plurality of injection holes 32 (only 1 shown as example in FIG. 3A) (col. 5, lines 21-23, the claimed “a gas inlet member including first gas discharge holes and second gas discharge holes which are alternately arranged to be adjacent to each other”), the gas showerhead 10 of the present invention sends the unmixed process gases separately through gas tubes 24 to alternating injection channels 25 contained within showerhead injection plate 30 (col. 8, lines 4-7, the claimed “and respectively communicate with a first gas supply line and a second gas supply line”),
unmixed process gases separately through gas tubes 24 to alternating injection channels 25 contained within showerhead injection plate 30 (col. 8, lines 4-7, the claimed “wherein the first gas discharge holes and the second gas discharge holes independently and respectively introduce a first processing gas and a second processing gas, which are respectively supplied from the first gas supply line and the second gas supply line and used in the plasma process, into the processing vessel”), 
Fig. 5 shows injection holes 32 arranged in a line (the narrow end of the injection channels to the bottom of the injection plate 30 are the injection holes, the claimed “wherein both of the first gas discharge holes and the second gas discharge holes are arranged on a same line extended from a center of the gas inlet member toward a periphery of the gas inlet member along a diameter direction of the gas inlet member”),
Each dispersion ring 31 contains a plurality of injection holes 32 (only 1 shown as example in FIG. 3A) approximately equidistantly spaced circumferentially around each dispersion ring 31 … The current embodiment contains ten zones, ten dispersion channels, and twenty-two dispersion rings of injection holes. Zone 1 (having an inner diameter of 0.667 inches) includes 0.727 inch diameter injection ring 31 with fourteen injection holes 32 (col. 5, lines 37-51, in other words, ‘261’s inner most plasma gas A is on a ring with gas holes 32 and alternating to the edge of the showerhead 30 ends with gas B, and a central portion of the gas inlet member does not have any injection hole 32, see also Figs. 3B and 5-6, the claimed “but the first gas  member).

‘261’s process tubes 24 directly connect to various channels for each gas injection rings. ‘261 does not teach the other limitations of:
Claim 1: (1a) and a control unit configured to control an opening/closing of a first valve provided at the first gas supply line and a second valve provided at the second gas supply line, 
(1b) wherein the gas inlet member further includes a first gas diffusion room and a second gas diffusion room which are vertically overlapped with each other and configured to respectively diffuse the first processing gas and the second processing gas respectively supplied from the first gas supply line and the second gas supply line,
wherein the first gas discharge holes and the second gas discharge holes are respectively extended from the first gas diffusion room and the second gas diffusion room, and respectively communicate with the first gas supply line and the second gas supply line via the first gas diffusion room and the second gas diffusion room, and
wherein the first gas diffusion room is formed above the first and second gas discharge holes and is vertically overlapped with all of the first and second gas discharge holes when viewed from top,
(1c) wherein the control unit is further configured to: 
control the first valve to be opened and the second valve to be closed to perform a first etching process such that the first processing gas is supplied into the processing vessel from the first gas supply line through the first gas diffusion room and the first gas discharge holes, and a protection film is formed on a hole of the target substrate; 
control the first valve to be closed and the second valve to be opened to perform a second etching process such that the second processing gas is supplied into the processing vessel from the second gas supply line through the second gas diffusion room and the second gas discharge holes, and 
the protection film formed on the hole of the target substrate is etched; and control the opening/closing of the first valve and the second valve to alternately perform the first etching process and the second etching process multiple times.  
Claim 3: wherein the control unit is further configured to switch the opening/closing of the first valve and the second valve at a cycle of 200 msec or more to 500 msec or less.  

‘515 is an analogous art in the field of plasma chemical vapor deposition (CVD) and atomic layer deposition (ALD) ([0004]), An apparatus for generating remote plasma includes a radio frequency (RF) antenna, a plasma generating unit 120, a first shower head 130, a source/purge gas introduction unit 140, and a second shower head 150 (Fig. 1, [0025]). ‘515 teaches that a plurality of plasma generation gas introduction pipes 102 are communicated with the plasma generating unit 110 uniformly ([0030]), A nd sentence, the space above and below the DC bias generation unit/grid 120 is a continuous space), a plasma guide pipe 156 may be inserted into the first plasma guide hole 132, wherein the plasma guide pipe 156 is connected from the first plasma guide hole to a second plasma guide hole 154 ([0037]), A source/purge gas guide pipe 157 may be inserted into the source/purge gas guide hole 152 ([0041]), Fig. 1 shows the space above and below the DC bias generation unit/grid 120 is vertically overlapped with all the source/purge gas guide hole 152 and the second plasma guide hole 154.


Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the process tubes 24 of ‘261 with the shower head connection as shown in Fig. 1 (the limitations of 1b). It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

‘459 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added controlling software and hardware and fast switching valve from 50 to 300 milliseconds, as taught by ‘459, to 

‘515 also teaches the limitations of:
Claim 2: the space of the source/purge gas introduction unit 140, excluding the guide pipes 156, is the claimed “second gas diffusion room”, which is exclusive of the guide pipes (and holes 132 and 154, the claimed “the second gas diffusion room is formed at a region where the first gas discharge holes extended from the first gas diffusion room are not arranged”).
Alternatively, claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘515, in view of ‘261, ‘459, and Gadgil (US 20090304924, hereafter ‘924). Or unpatentable over ‘261, in view of ‘515, ‘459, and ‘924.
In case Applicant argue that first etching process and second etching process is part of the controller structure and not an intended use.

‘924 is an analogous art in the field of APPARATUS AND METHOD FOR LARGE AREA MULTI-LAYER ATOMIC LAYER CHEMICAL VAPOR PROCESSING OF THIN FILMS (title). ‘924 teaches that the term atomic layer chemical vapor processing (ALCVP) generally encompasses three processes, namely atomic layer deposition (ALD), atomic layer etching (ALET).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used the combined apparatus of ‘515, ‘261, ‘451 for atomic layer etching, as taught by ‘924.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘515, ‘261, and ‘459 (optionally with ‘924), as being applied to claim 1 rejection above, further in view of Takasawa et al. (20110230057, hereafter ‘057).
The combination of ‘515, ‘261, and ‘459 (optionally with ‘924) does not teach the limitations of:
Claim 4: wherein the control unit is further configured to switch the opening/closing of the first valve provided at the first supply line and the second valve provided at the second supply line in a state where a third processing gas different from the first processing gas and the second processing gas is supplied to both of the first gas supply line and the second gas supply line.

‘057 is an analogous art in the field of substrate processing apparatus (title) particularly atomic layer deposition ([0003], last sentence). ‘057 teaches that Downstream side ends of an inert gas supply pipe 232d branched into three pipes are connected to a downstream side of the valve 243a of the first gas supply pipe 232a, a downstream side of the valve 243b of the second gas supply pipe 232b, and a downstream side of the valve 243c of the third gas supply pipe 232c, respectively (Fig. 1, [0024]), the valve 243d of the inert gas supply pipe 232d connected to the first 2 gas is flown into the inert gas supply pipe 232d at the same time. A flow rate of the N2 gas introduced into the inert gas supply pipe 232d is regulated by the MFC 241d. The N2  gas whose flow rate has been regulated is supplied into the process chamber 201 together with the DCS gas ([0054]), the valve 243d of the inert gas supply pipe 232d connected to the second gas supply pipe 232b is opened to flow N2 gas into the inert gas supply pipe 232d at the same time. A flow rate of the N2 gas introduced into the inert gas supply pipe 232d is regulated by the MFC 241d. The N2 gas whose flow rate has been regulated is supplied into the process chamber 201 together ([0060]), for the purpose of controlling concentration (last sentence of each of the [0094]-[0096]), and realizing a film quality ([0005]). Note ‘057 also teaches controller 121 connected to each valve ([0034]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an inert gas supply pipe, as taught by '057, to the plasma generation gas introduction pipes 102 and source/purge gas introduction pipes 104 of ‘515, for the purpose of controlling concentration, and realizing a film quality, as taught by ‘057 (last sentence of each of the [0094]-[0096] and [0005]). Note Applicants third processing gas is also an inert gas ([0070], last sentence).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 103 rejection over Jeon ‘515, Moslehi ‘261, and Gadgil ‘459, Applicants argue that '459 does not teach the newly added controller function, see the bottom of page 10.
This argument is found not persuasive.
The examiner notices Applicants merely disperse the intended use language from the after final submission into various portion of the instant claim 1. These dispersed portions are still an intended use of the apparatus.
The examiner further provides Gadgil ‘924 that teaches atomic layer deposition and atomic layer etching in the same apparatus.
See also newly cited reference below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120031559 is cited for atomic layer deposition and atomic layer etching ([0079]) with alternating gas holes 117, 119 of a showerhead (Fig. 3A).

US 20020007790 is cited for no hole at center of showerhead (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716